DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed December 17, 2021.
In view of the amendments, the objections to the drawings and the rejection of claims 7, 11, and 16 under 35 USC 112, as set forth in the Office Action dated 10/06/2021, are withdrawn.
Claims 7, 11, and 16 are amended.
Claims 1-18 are pending.

Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument, the Gustafsson in view of the APA fails to teach or suggest a magnet receptacle defining a non-circular shape in a plane perpendicular to the axis and a magnet defining the non-circular shape, paragraph [0053] of Gustafsson states: “… the components of Fig. 4 are rotationally symmetric about axis 599, although in other embodiments, such is not necessarily the case.” The “components” referred to in Gustafsson are sub-component 560 that houses a magnet 564 and sub-component 550 from which sub-component 560/magnet is removable. This 
It has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Gustafsson in view of the APA.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0160241 to Gustafsson .
Referring to claim 1, Gustafsson discloses a cochlear implant headpiece for use with a cochlear implant (e.g., abstract and paragraph [0007]), the cochlear implant headpiece (e.g., Fig. 4, 540) comprising: a housing including a bottom wall that faces the cochlear implant (e.g., Fig. 4, 596, 594 of housing 550 and paragraph [0056]) and a magnet receptacle (e.g., Fig. 4, 560 and paragraph [0055]) and defining an axis that extends through the magnet receptacle in a direction perpendicular to the bottom wall (e.g., Fig. 4, axis 599), the magnet receptacle including a closed bottom end defined by the bottom wall (e.g., Figs. 4-5, 596, 592) and defining a shape in a plane perpendicular to the axis; a headpiece magnet, defining the shape in a plane perpendicular to the axis, located within the magnet receptacle and removably replaceable to/from the housing (e.g., Fig. 5, 564 and paragraph [0055]); and a headpiece antenna carried by the housing (e.g., Figs. 4-5. 542).
Gustafsson differs from the claimed invention in that its magnet receptacle is removable from the housing and that its shape is not described as non-circular. However, the APA teaches that it was known in the cochlear implant art to have a magnet receptacle 24 with an open top and a closed bottom as shown in Fig. 3 and described on page 2, lines 10-24 of the instant specification. That is, one of ordinary skill in the art would have recognized that the removable magnet receptacle could also be a magnet receptacle within the housing with an open top and a closed bottom where the magnet is still removable and replaceable with another magnet having a different magnetic strength. Consequently, one of ordinary skill in the art would have modified 
Gustafsson in view of the APA differs from the claimed invention in the shape of the receptacle and the shape of the magnet. However, Gustafsson discloses  “… the components of Fig. 4 are rotationally symmetric about axis 599, although in other embodiments, such is not necessarily the case” (paragraph [0053] of Gustafsson). The “components” referred to in Gustafsson are sub-component 560 that houses a magnet 564 and sub-component 550 from which sub-component 560/magnet is removable. This passage of Gustafsson implies that the defined shape of the magnet and magnet receptacle (extending perpendicular from the axis) could be non-symmetric or non-circular with respect to the axis 599. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the cochlear implant headpiece as taught by Gustafsson in view of the APA with a non-circular magnet receptacle and a magnet of the same non-circular shape, because Applicant disclosed that any non-circular shape provides an advantage, is used for a particular purpose, or solves a stated problem (The claims do not indicate how a patient or a tech is prevented from substituting similarly sized magnets).  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a circular magnet as taught by Gustafsson in view of the APA, because it provides Gustafsson discloses that different shapes are possible for its first and second permanent magnets and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Gustafsson in view of the APA.

With respect to claim 2, Gustafsson in view of the APA teaches a cochlear implant headpiece as claimed in claim 1, wherein the headpiece magnet is not rotatable relative to the magnet receptacle when located within the magnet receptacle (e.g., paragraph [0058] of Gustafsson).
As to claim 4, Gustafsson in view of the APA teaches a cochlear implant headpiece as claimed in claim 1, wherein the magnet receptacle defines a receptacle depth; and the headpiece magnet defines a magnet thickness that is at least 90% of the receptacle depth (e.g., paragraph [0061] of Gustafsson: magnet of Fig. 4 takes up the entire inner volume of housing 562).
With respect to claim 5, Gustafsson in view of the APA teaches a cochlear implant headpiece as claimed in claim 4, wherein the magnet thickness is at least equal to the receptacle depth (e.g., paragraph [0061] of Gustafsson: magnet of Fig. 4 takes up the entire inner volume of housing 562).
As to claim 6, Gustafsson in view of the APA teaches a cochlear implant headpiece as claimed in claim 1, wherein the headpiece magnet defines a N-S magnetization direction that is perpendicular to the axis (e.g., paragraph [0084] of Gustafsson: in this embodiment, the north-south polarity of the magnets lies across magnet 564 via lines 911, 912, and 913).
With respect to claim 7, Gustafsson in view of the APA teaches a cochlear implant headpiece as claimed in claim 6, further comprising: a headpiece cable connector associated with the housing (e.g., headpiece cable connector 126 of Fig. 1 of 
As to claim 8, Gustafsson in view of the APA teaches a cochlear implant headpiece as claimed in claim 1, further comprising: a cap configured to be mounted on the housing and to cover the magnet receptacle when mounted on the housing (e.g., paragraph [0094] of Gustafsson: the top of the housing 550 can be removed at the seam 505 in Fig. 4).
With respect to claim 9, Gustafsson in view of the APA teaches a cochlear implant headpiece as claimed in claim 1, wherein the headpiece magnet includes a magnetic member defining the non-circular shape in a plane perpendicular to the axis (e.g., Fig. 22, 2064, of Gustafsson as modified as recited in claim 1) and a non-magnetic member defining the non-circular shape in a plane perpendicular to the axis (e.g., Fig. 22, spacer 2061 of Gustafsson). 
As to claim 12, Gustafsson in view of the APA teaches a cochlear implant headpiece as claimed in claim 9, wherein the headpiece magnet defines a first headpiece magnet having a first magnetic strength, the cochlear implant headpiece further comprising: a second headpiece magnet, insertable into the magnet recess in place of the first headpiece magnet, defining the non-circular shape in a plane perpendicular to the axis and having a second magnet strength that is greater than the first magnetic strength (e.g., paragraph [0061] of Gustafsson: sub-component 560 could be replaced with a new sub-component 560 that has a stronger magnet).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson in view of the APA as applied to claim 1 above, and further in view of US Patent Application Publication No. 2017/0239476 to Lee et al. (hereinafter referred to as Lee ‘476).
With respect to claim 3, Gustafsson in view of the Admitted Prior Art teaches a cochlear implant headpiece as claimed in claim 1, but does not expressly teach that the non-circular shape comprises a cruciform shape. However, in the cochlear implant art, Lee ‘476 teaches that a cruciform shape was known to those skilled in the art as one embodiment of an internal magnet receptacle (e.g., Figs. 23 and 28 and paragraphs [0065]-[0066]of Lee ‘476). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that a magnet receptacle defining a cruciform shape is a recognized shape for magnets in a cochlear implant. Consequently, since the magnet in the external headpiece aligns with the internal magnet of the cochlear implant, one of ordinary skill in the art would have modified the magnet receptacle and headpiece magnet to have a cruciform shape so .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson in view of the APA as applied to claim 9 above, and further in view of US Patent Application Publication No. 20190076649 to Lee et al. (hereinafter referred to as “Lee ‘649).
Gustafsson in view of the APA teaches a cochlear implant headpiece as claimed in claim 9, but does not expressly teach that the non-magnetic member is permanently secured to the magnetic member. However, Lee ‘649, in a related art: cochlear implants having MRI-compatible magnet apparatus, teaches disk-shaped magnets 108, 110 having a magnetic portion (N-S) and a non-magnetic portion (AM) (e.g., paragraphs [0047]-[0048] and Fig. 8 of Lee ‘649). Accordingly, one of ordinary skill in the art would have recognize the benefits of permanently securing non-magnetic portions and magnetic portions of a magnet together in one unit in view of the teachings of Lee ‘649. Consequently, one of ordinary skill in the art would have modified the non-magnetic portions and magnetic portion of Gustafsson in view of the APA so that it acts as one unit as taught by Lee ‘649 in order to have less parts, and because the combination would have yielded predictable results.

Allowable Subject Matter
Claims 11 and 14-18 are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792